DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2017/0222749 A1) in view of Jeon et al (US 2020/0107277 A1) further in view of Zhou et al (US 2020/0260486 A1).
Regarding claims 1 and 10, Dinan discloses a method comprising: 
determining a failure of a listen-before-talk procedure (Fig. 12, Example 2, LBT failure is determined) for transmission of a transport block (Fig. 12, packet or TB P1, P2, P3, or P4) on a configured uplink grant (Fig. 12, MSFG is 4) at a first transmission opportunity (Fig. 12, subframe n or subframe n+1) associated with a hybrid automatic repeat request process (211th paragraph, packets or TBs are associated with HARQ process ID); 
in response to determining the failure of the listen-before-talk procedure, not transmitting the transport block on the configured uplink grant at the first transmission opportunity corresponding to the listen-before-talk procedure (Fig. 12, no packet or TB is transmitted in subframe n or subframe n+1 due to LBT failure); and 
autonomously triggering transmission of a transport block in a second transmission opportunity using the hybrid automatic repeat request process (Fig. 12, packet or TB P3 is transmitted in subframe n+2), wherein autonomously triggering the transmission comprises triggering the transmission without 
Dinan does not disclose the same transport block is transmitted in the second transmission opportunity and the second transmission opportunity is a second configured uplink grant.  Jeon discloses that the wireless device retransmits the transport block in the next transmission opportunity when a LBT failure occurs in the first transmission opportunity (Figs. 42 and 43).  Jeon further discloses that the wireless device may perform non-adaptive retransmission with the configured uplink grant.  The wireless device may attempt to send in the next available resource with configured grant (248th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include retransmission of the transport block in next transmission opportunity of a configured grant in Dinan’s system, as suggested by Jeon, to enable delivery of transport block.
Dinan does not disclose without regenerating the transport block for retransmission.  Zhou discloses storing the transport block in a HARQ buffer for retransmission (570th paragraph.  Herein, the TB is not regenerated again for retransmission).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to store a retransmission TB in a buffer in Dinan’s system, as suggested by Zhou, for fast delivery of retransmission packet.

Regarding claims 2 and 11, Dinan discloses that wherein the second transmission opportunity is a next available transmission opportunity after the first transmission opportunity (Fig. 12, subframe n+2 occurs after subframe n or subframe n+1).


Regarding claims 4 and 13, Dinan discloses that wherein the second transmission opportunity is a scheduled grant resource (Fig. 12, MSFG indicates scheduled multi-subframe grant including subframe n, n+1, n+2, and n+3).

Regarding claims 6 and 15, Dinan discloses that wherein the hybrid automatic repeat request process is pending in response to determining the failure of the listen-before-talk procedure and not transmitting the transport block (214th paragraph and Fig. 12, if the channel is not available in a subframe k, TB corresponding to the subrame is stored but not transmitted.  Herein, TB of the HAR process ID is stored when not transmitted).

Regarding claims 7 and 16, Dinan discloses determining that the first transmission opportunity for the HARQ process is the configured uplink grant (Fig. 12, subframe n or subframe n+1 is part of MSFG).  Dinan does not disclose that wherein autonomously triggering the transmission of the transport block in the second transmission opportunity occurs in response to determining that the hybrid automatic repeat request process is pending.  Jeon discloses that the wireless device retransmits the transport block in the next transmission opportunity when a LBT failure occurs in the first transmission opportunity (Figs. 42 and 43).  Jeon discloses that the uplink grant including HARQ information related to UL-SCH (125th paragraph.  Therefore, the TB retransmitted in Figs. 42 and 43 is associated with a HARQ process ID).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include retransmission of the transport block in next transmission opportunity in Dinan’s system, as suggested by Jeon, to enable transport blocks transmitted sequentially.



Regarding claims 9 and 18, Dinan discloses not transmitting TB when LBT failure occurs (Fig. 12).  Dinan does not disclose that wherein the transport block is transmitted at the second transmission opportunity as a retransmission.  Jeon discloses that the wireless device retransmits the transport block in the next transmission opportunity when a LBT failure occurs in the first transmission opportunity (Figs. 42 and 43).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include retransmission of the transport block in next transmission opportunity in Dinan’s system, as suggested by Jeon, to enable transport blocks transmitted sequentially.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, Jeon, and Zhou further in view of Babaei et al (US 2020/0275485 A1).
Regarding claims 5 and 14, Dinan discloses not transmitting packet when LBT failure occurs (Fig. 12).  Dinan does not disclose wherein a configured grant timer is not started in response to determining the failure of the listen before talk procedure.  Babaei discloses that if the LBT at the wireless device fails in a configured grant, inactivity timer is not restarted at a transmission time interval corresponding to configured grant (481st paragraph.  Herein, “inactivity timer is not restarted” is equivalent to grant timer not starting due to LBT failure).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include not starting grant timer in case of LBT failure in Dinan’s system, as suggested by Babaei, since no resource is used by the terminal device.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472